DECISION
PER CURIAM:
1 Mary F. Reese (Wife) appeals the trial court's order granting Martin Reese's petition to modify their divorcee decree. This is before the court on its own motion for summary disposition based on the lack of a substantial question for review. We affirm.
T2 To pursue an appeal, an appellant "must allege the [trial] court committed an error that the appellate court should correct." Allen v. Friel, 2008 UT 56, ¶ 7, 194 P.3d 903. "If an appellant fails to allege specific errors of the [trial] court, the appellate court will not seek out errors in the [trial] court's decision." Id. Here, Wife has failed to state a specific issue alleging trial court error in granting the petition to modify.
13 Instead, Wife presents various facts and arguments that are largely irrelevant to the petition to modify and seeks relief that *202this court cannot grant.1 For example, she asserts that she has been slandered, asserts errors on the part of her attorneys, and alleges facts that occurred after the modification. In addition, Wife requests that this court make discovery orders, order title searches, and impose fines. Overall, Wife's allegations and requests go beyond the scope of an appeal. An appeal "is a resort to a[n] [appellate] court to review the decision of a [trial] court." Id. ¶ 14. Accordingly, to warrant further consideration by this court, Wife was obligated to address the reasons why the trial court's order should be overturned. See id. She has failed to do so and, as a result, has failed to present a substantial question for review.
¶ 4 Affirmed.2

. Wife also includes various documents in her addenda that do not appear to be in the record on appeal. This court is limited to reviewing the record as provided in rule 11 of the Utah Rules of Appellate Procedure. See Utah R.App. P. 11.


. Wife has filed a motion to dismiss summary disposition, which is denied as moot.